DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 19-22 and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seyfferth De Oliveira (US 2015/0041346) which in figure 1 discloses the following claimed invention:
In re claim 16: A container 100 for consumer goods comprising: an outer housing 100 comprising a box 102 and a lid 104, the lid 104 being hinged to the box 102 along a hinge line extending across a back wall of the outer housing 102; a package 106 of ); a metal-containing layer (foil or metalized paper or metalized layer) provided on an outer side of the base layer; and a first polymeric layer (polyethylene film layer or print-receptive top coating layer) provided on an inner side of the base layer (see [0042]).  
In re claim 17: the reclosable sealing cover member 108 further comprises a second polymeric layer print-receptive top coating layer (polyethylene film layer or print-receptive top coating layer) provided between the metal-containing layer and the base layer (see [0042]).  

In re claim 20: a second portion (portions at 109 only) of the reclosable sealing cover member 108 is permanently affixed to an inner surface 110 of the lid 104, and wherein the second portion of the reclosable sealing cover member 108 does not overlap with the first portion (cut-out portion of 108) (see [0006] and [0011] of Seyfferth De Oliveira).      
In re claim 21: a first primer layer ( layer of portion 109 that is in contact with the 116) is provided on the outer side of the base layer and extends over only the second portion 109 of the reclosable sealing cover member 108 (see [0042] of Seyfferth De Oliveira).     
In re claim 22: the underside of the reclosable sealing cover member 108 comprises an adhesive free area (see [0014] of Seyfferth De Oliveira).        
In re claim 26: the reclosable sealing cover member 108 extends beyond the periphery of the access opening 114; and is at least partly permanently affixed to the package by a permanent adhesive provided on a back hinge area of the inner surface of the reclosable sealing cover member 108, and at least partly releasably affixed to the package by aPreliminary AmendmentPage 5 of 6 Application No.:resealable adhesive provided on a second area 109 of the inner surface of the reclosable sealing cover member 108 extending at least about a front edge of the access opening 114 (see [0015] and Figure 1 of Seyfferth De Oliveira).      
In re claim 27: the reclosable sealing cover member 108 comprises a top part (cut-out portion of 108 in figure 1) and a bottom part 109; the bottom part 109 being 
In re claim 28: the top part comprises the base layer (glassine paper, bleached sulfite wood pulp or paper), the metal- containing layer (foil or metalized paper or metalized layer), and the first polymeric layer (polyethylene film layer or print-receptive top coating layer), and the bottom part 109 comprises at least one further layer of material (polyethylene film layer or print-receptive top coating layer) (see [0042] of Seyfferth De Oliveira). 
In re claim 29: the package 106 is formed from a sheet blank, which when folded forms a sealed enclosure for containing the consumer goods (see [0042] and figure 1 of Seyfferth De Oliveira). 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira (US 2015/0041346) in view of Mills (US 4,233,195). Seyfferth De Oliveira discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Mills:
In re claim 18: the metal-containing layer comprises a metallic ink (see col.2, ll.19-43 of Mills)  
It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify the meatal coating layer of Seyfferth De Oliveira with a layer made from a metallic ink as taught by Mills as a recognized equivalent .

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira (US 2015/0041346). Seyfferth De Oliveira discloses the claimed invention as discussed above with the exception of the following claimed limitations:
In re claim 24: a basis weight of the base layer is at least about 20 grams per square meter.  
Seyfferth De Oliveira discloses the general conditions of the claimed invention except for the express disclosure of a basis weight of the base layer is at least about 20 grams per square meter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the basis weight if the base layer to be at least about 20 grams per square meter in order to provide the desired overall package weight and desired protection for the items being held, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 25: the base layer comprises at least 30 percent by weight of the fibrous cellulosic material.  
Seyfferth De Oliveira discloses the general conditions of the claimed invention except for the express disclosure of a base layer comprises at least 30 percent by In re Aller, 105 USPQ 233.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyfferth De Oliveira (US 2015/0041346) in view of Bertuzzi et al. (US 7,827,769). Seyfferth De Oliveira discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Bertuzzi et al.:
In re claim 23: the reclosable sealing cover member further comprises a varnish layer provided on an outer side layer (see col.3, ll.17-26 Bertuzzi et al.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the reclosable sealing cover and the packaging of Seyfferth De Oliveira with a varnish coating as taught by Bertuzzi et al. in order allow the package to be heat sealed where permanent attaching is required and further prevent the packaging from opening in un desired portions other than the access opening (see col.3, ll.17-26 Bertuzzi et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 includes references that all disclose or teach a container for consumer goods comprising: an outer housing comprising a box and a lid, the lid, in most cases, being hinged to the box along a hinge line extending across a back wall of the outer housing; a package of consumer goods within the box, the package having an access opening through which consumer goods can be removed and comprising a reclosable sealing cover member occluding the access opening. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERNESTO A GRANO/Primary Examiner, Art Unit 3735